                      Case 1:21-cv-04805-AJN Document 14 Filed 09/13/21 Page 1 of 2




                                                                                        9/13/21


GEORGIA M. PESTANA                         THE CITY OF NEW YORK                                      W. Simone Nicholson
                                                                                     Special Assistant Corporation Counsel
Corporation Counsel                      LAW DEPARTMENT                                             Office: (212) 356-2394
                                                                                                   Mobile: (646) 391-6899
                                                100 CHURCH STREET
                                                NEW YORK, NY 10007




                                                            September 13, 2021
         VIA ECF
         Hon. Alison J. Nathan
         Thurgood Marshall
         United States Courthouse
         40 Foley Square
         New York, NY 10007

                          Re:   P.W. o/b/o B.W. v. Dep’t of Educ. 21-cv-4805 (AJN)

         Dear Judge Nathan:

                 I am a Special Assistant Corporation Counsel in the office of Corporation Counsel,
         Georgia M. Pestana, attorney for Defendant in the above-referenced action, wherein Plaintiff
         seeks solely attorneys ’fees, costs and expenses for legal work on an administrative hearing
         under the Individuals with Disabilities Education Act, 20 U.S.C. §1400, et seq., as well as for
         this action.

                I write to request a 90-day stay of this case, including a stay of the deadline by which
         Defendant must file its answer. Plaintiff consents to these requests, and has agreed to
         provide billing records for this matter by September 14, 2021. This is the third request for an
         extension of the time to answer and the first request for a stay. Defendant's previous requests
         for extensions were made on June 15, 2021 (granted June 15, 2021) and August 24, 2021
         (granted August 25, 2021).

                 The requested extension would provide Defendant with sufficient time to review the
         billing records (once provided) with the administrative record, and obtain settlement
         authority from the New York City Office of the Comptroller. We are hopeful that the parties
         will settle this matter without the need for further burden on the Court’s time.
        Case 1:21-cv-04805-AJN Document 14 Filed 09/13/21 Page 2 of 2




      Accordingly, Defendant respectfully requests that the action be stayed for 90 days.

      Thank you for considering these requests.         SO ORDERED.


                                                      Respectfully submitted,

                                                    Simone Nicholson
                                                     /s/
                                              9/13/21
                                                    Special Assistant Corporation Counsel
cc:   Irina Roller (via ECF)




                                                  2
